Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.
Applicant argues:
With regards to originally presented Claims 4, 11, and 18, the Examiner has asserted: "Osman discloses wherein the marker is identified at a location at which brightness of the real-time or near real-time image changes sharply or has discontinuities (Osman, 1 46, 71: "The marker may be placed in the corners of the video content, and could be a pattern of dots or squares (akin to a barcode). A variety of on-screen markers may be used (e.g., codes, graphics, numbers, letters, digital watermarks, or encoded images)....The watermark may be in select, predictable areas of the screen, or across the entire screen to facilitate tracking to determine the outline of the screen in the image.")" 

However, Osman does not disclose "the marker is identified at a location at which brightness of the real-time or near real-time image changes sharply or has discontinuities" (emphasis added). As noted in paragraph 46 of Osman, "[t]he marker may be placed in the corners of the video content, and could be a pattern of dots or squares (akin to a barcode)."

(Remarks, Page 6)
Applicant’s specification does not define what constitutes brightness change or discontinuity.  As disclosed by Osman markers contemplates a wide range of approaches including dot patterns, graphics and codes (e.g. ¶ 46).  As disclosed by Fig. 5:

    PNG
    media_image1.png
    374
    537
    media_image1.png
    Greyscale

	Markers are present in areas of the screen which create a high contrast to the scene.  
Applicant argues:
Further, Applicant submits Osman's "watermark" is not a marker as claimed. This is 
because there is no disclosure in Osman that reasonably suggest the watermark can be "identified at a location at which brightness of the real-time or near real-time image changes sharply or has discontinuities," as claimed. Arguably, Osman's watermark teaches away from the claimed invention since "an 'invisible' watermark may be embedded in the video stream to provide for tracking and content identification." See Osman   71.

(remarks, page 7)
Applicant’s argument is unpersuasive because the purpose of the watermark is to identify video content using the mobile device rather than the user’s eye.  It would therefore not teach away because the purpose is to be discernable to the camera.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2017/0374294)

	
Claim 1
Osman discloses a system comprising: 

    PNG
    media_image2.png
    826
    480
    media_image2.png
    Greyscale

a first display (Osman, Fig. 1; ¶ 42: “The mobile device 115 includes a display 120”);
one or more hardware processors coupled to the first display (Osman, Fig. 1; ¶ 44: “mobile device 115 may be a mobile phone…laptop PC”) configured to: 
capture (Osman, ¶ 45: “The video camera 125 captures video data, and the video data includes the video content from the video display 110”), using an image capturing subsystem (Osman, Fig. 1; ¶ 42: “The mobile device 115 includes…a video camera 125”), a marker displayed on a second display (Osman, Fig. 1; ¶ 43: “video display 110 may be a TV, video monitor (e.g., a liquid crystal display or plasma display), or other video display. The video content may, for example, be a movie, TV show, video game, web content, or other form of video content”); 
wherein the marker is identified at a location at which brightness of the real-time or near real-time image changes sharply or has discontinuities (Osman, ¶ 46, 71: “The marker may 
decode information presented in the marker (Osman, ¶ 9: “the markers may include codes that may be used to identify the video content and temporal position therein”); 
receive information related to the product or service being displayed on the second display (Osman, ¶ 9: “this information may be used to find the correct overlay content and ensure that this overlay content is properly synchronized with the video content”; and 
based on the information, display a three dimensional (3D) rendition of the product or service on the first display (Osman, ¶ 47: “The mobile device 115 may identify the video content based on markers, and the overlay content (e.g., text, animations, graphic enhancements (e.g., 2D or 3D enhancements), advertisements, hyperlinks, and other information) may be selected based on an identification of the video content”).
	Osman discloses the above features in different embodiments.  However, Osman suggests both 3D objects, advertisements and product use cases as supplemental content available to improve user experience.  Therefore one of ordinary skill in the court would consider one or all of the features in combination to improve video or television. 
Claim 2
 wherein the 3D rendition is in augmented reality (Osman, ¶ 9: “When the video content is located by the mobile device, the device may display augmented or supplemental content (text, animations, information, etc.) over the view of the video content”).
Claim 3
Osman discloses wherein the 3D rendition is displayed as a virtual 3D object (Osman, ¶47: “graphic enhancements (e.g., 2D or 3D enhancements)”).
Claim 5
Osman discloses wherein the processing system is further configured to: transmit the decoded information to a server, wherein the decoded information relates to a product or service being displayed on the second display in real-time or near real-time (Osman, ¶ 52, 55, 61: “The mobile device 115-a may be wirelessly connected to a network 305, and in communication with overlay content datastore(s) 310 and overlay content server 315 through the network 305….the overlay content server 315 may identify the temporal position of the video content. This may be learned via communication with the console device 205-a, or the mobile device 115-b (e.g., the mobile device 115-b may transmit information to the overlay content server 315 from the markers discussed in more detail elsewhere…the receiver module 440 of the mobile device 115-c may receive overlay content 450 (in advance or in real-time”)
Claim 6
Osman discloses wherein the server transmits information related to the product or service being displayed on the second display to the first display (Osman, ¶ 55: “The overlay content server 315 accesses the overlay content datastore(s) 310 to retrieve overlay content related to the video content being captured by the mobile device 115-b. This content may be 
Claims 8-10, 12-13
	The same teachings and rationales in claims 1-3, 5-7 are applicable to claims 8-10, 12-13.
Claims 15-17, 19
	The same teachings and rationales in claims 1-3, 5-7 are applicable to claims 15-17, 19
Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2017/0374294) and Mott (US Patent 9,734,634)
Claim 7
Osman does not disclose, but Mott makes obvious wherein the information further includes metadata comprising a position and orientation of the 3D rendition in a coordinate system of the first display device using matrix transformation (“For example, the size of a container may be based at least in part on metadata associated with an object in a catalog of objects (e.g., a database of products that includes properties associated with those products). Metadata associated with an object may include, but is not limited to: the size of an object, the dimensions of an object, a vector or matrix associated with an object (which may be used to orient a container or a representation of an object added to a camera environment), images of an object, tags indicating that an image is of the front, top, or rear of an object, a product page associated with the object, a unique identifier (ID) associated with the object, a predetermined pose of an object (e.g., the location and position of the object based on a marker and/or the direction of little g), etc.”)

Claim 14
	The same teachings and rationales in claim 7 are applicable to claim 14.
Claim 20
	The same teachings and rationales in claim 7 are applicable to claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN M GRAY/Primary Examiner, Art Unit 2611